

115 HR 2625 IH: Wounded Warrior Service Dog Act of 2017
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2625IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. McGovern (for himself, Mr. Jones, Mr. Hastings, Ms. Shea-Porter, Mr. Capuano, Mr. Evans, Mr. Himes, Mr. Ryan of Ohio, Mr. Cohen, Ms. Velázquez, Mr. Moulton, Ms. Kaptur, Mr. DeSaulnier, Mr. Polis, Mr. Veasey, Mr. Deutch, Mr. Quigley, Mr. Connolly, Mr. Peters, Mrs. Beatty, Mr. Clay, Ms. Clark of Massachusetts, Ms. Roybal-Allard, Mr. O'Rourke, Mr. Ben Ray Luján of New Mexico, Mr. LoBiondo, Mr. Delaney, Mr. Pocan, Ms. Judy Chu of California, and Mr. Welch) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a grant program to encourage the use of assistance dogs by certain members of the
			 Armed Forces and veterans.
	
 1.Short titleThis Act may be cited as the Wounded Warrior Service Dog Act of 2017. 2.Wounded Warrior K–9 Corps (a)Grants authorizedSubject to the availability of appropriations provided for such purpose, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly establish a program, to be known as the K–9 Service Corps Program, to award competitive grants to nonprofit organizations to assist such organizations in the planning, designing, establishing, or operating (or any combination thereof) of programs to provide assistance dogs to covered members and veterans.
			(b)Use of funds
 (1)In generalThe recipient of a grant under this section shall use the grant to carry out programs that provide assistance dogs to covered members and veterans who have a disability described in paragraph (2).
 (2)DisabilityA disability described in this paragraph is any of the following: (A)Blindness or visual impairment.
 (B)Loss of use of a limb, paralysis, or other significant mobility issues. (C)Loss of hearing.
 (D)Traumatic brain injury. (E)Post-traumatic stress disorder.
 (F)Any other disability that the Secretary of Defense and the Secretary of Veterans Affairs consider appropriate.
 (3)Timing of awardThe Secretaries may not award a grant under this section to reimburse a recipient for costs previously incurred by the recipient in carrying out a program to provide assistance dogs to covered members and veterans unless the recipient elects for the award to be such a reimbursement.
 (c)EligibilityTo be eligible to receive a grant under this section, a nonprofit organization shall submit an application to the Secretary of Defense and the Secretary of Veterans Affairs at such time, in such manner, and containing such information as the Secretary of Defense and the Secretary of Veterans Affairs may require. Such application shall include—
 (1)a proposal for the evaluation required by subsection (d); and (2)a description of—
 (A)the training that will be provided by the organization to covered members and veterans; (B)the training of dogs that will serve as assistance dogs;
 (C)the aftercare services that the organization will provide for such dogs and covered members and veterans;
 (D)the plan for publicizing the availability of such dogs through a targeted marketing campaign to covered members and veterans;
 (E)the recognized expertise of the organization in breeding and training such dogs; (F)the commitment of the organization to humane standards for animals; and
 (G)the experience of the organization with working with military medical treatment facilities or medical facilities of the Department of Veterans Affairs; and
 (3)a statement certifying that the organization— (A)is accredited by Assistance Dogs International, the International Guide Dog Federation, or another similar widely recognized accreditation organization that the Secretaries determine has accreditation standards that meet or exceed the standards of Assistance Dogs International and the International Guide Dog Federation; or
 (B)is a candidate for such accreditation or otherwise meets or exceeds such standards, as determined by the Secretaries.
 (d)EvaluationThe Secretary shall require each recipient of a grant to use a portion of the funds made available through the grant to conduct an evaluation of the effectiveness of the activities carried out through the grant by such recipient.
 (e)DefinitionsIn this Act: (1)Assistance dogThe term assistance dog means a dog specifically trained to perform physical tasks to mitigate the effects of a disability described in subsection (b)(2), except that the term does not include a dog specifically trained for comfort or personal defense.
 (2)Covered members and veteransThe term covered members and veterans means— (A)with respect to a member of the Armed Forces, such member who is—
 (i)receiving medical treatment, recuperation, or therapy under chapter 55 of title 10, United States Code;
 (ii)in medical hold or medical holdover status; or (iii)covered under section 1202 or 1205 of title 10, United States Code; and
 (B)with respect to a veteran, a veteran who is enrolled in the health care system established under section 1705(a) of title 38, United States Code.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $5,000,000 for each of fiscal years 2018 through 2022.
			